[Cite as Skiver v. Wilson, 2018-Ohio-3795.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 106560



                                  SAMANTHA SKIVER

                                                       PLAINTIFF-APPELLANT

                                                 vs.

                             MARVIN WILSON, ET AL.
                                                       DEFENDANTS-APPELLEES




                                              JUDGMENT:
                                               AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-17-883623

        BEFORE: McCormack, P.J., Stewart, J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                      September 20, 2018
[Cite as Skiver v. Wilson, 2018-Ohio-3795.]
ATTORNEY FOR APPELLANT

L. Bryan Carr
1392 SOM Center Road
Mayfield Heights, OH 44124


ATTORNEY FOR APPELLEES

Heather McCollough
P.O. Box 605058
Cleveland, OH 44105
[Cite as Skiver v. Wilson, 2018-Ohio-3795.]
TIM McCORMACK, P.J.:

        {¶1}     This case came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1. Plaintiff-appellant Samantha Skiver (“Skiver”) appeals

from the trial court’s default judgment granted in her favor in the amount of $6,650.   For

the reasons that follow, we affirm.

        {¶2} On July 26, 2017, Skiver filed a complaint against defendant-appellees

Marvin Wilson, Wilson’s Tamales, Inc., and Feuerstein Properties, L.L.C. (“Appellees”),

for unjust enrichment, quantum meruit, breach of contract, and replevin/conversion.

Skiver alleged that Appellees verbally contracted with Skiver to perform various services

for them in association with Appellees’ business ventures, she performed services for

which she was contracted, and Appellees failed to compensate her for the services

rendered.      Additionally, Skiver alleged that Appellees illegally withheld her computer.

She alleged damages in excess of $25,000.

        {¶3} On September 19, 2017, Skiver filed a motion for default judgment. On

September 20, 2017, the trial court scheduled a default hearing, instructing Skiver to

provide evidence of damages and evidence that she sent notice of the default hearing to

Appellees.      On October 18, 2017, the court held a default hearing.   After finding that

Appellees failed to appear at the default hearing, the trial court granted Skiver’s motion

for default judgment and set the matter for a hearing on damages.

        {¶4} On October 26, 2017, the trial court conducted a hearing on damages.       The

court noted that Skiver and her counsel attended the hearing and Marvin Wilson appeared
without counsel. When the court offered Wilson the opportunity to present testimony in

his defense, he declined, stating that while he generally disputes Skiver’s testimony, he

would like to consult with his attorney, who was not present.

      {¶5} At the hearing, Skiver testified that she was hired by Appellees to create a

website for them; assist with rent collection; place properties for sale on Craig’s List;

manage properties; assist with marketing the restaurant, Wilson’s Tamales, Inc.; purchase

products and supplies; and interact with Wilson’s attorneys. Skiver provided copies of

documents supporting the services performed, such as a “general agreement” for the

purchase of property, invoices for Wilson’s Tamales, Inc., and email communications.

She also stated that although she created the website for Appellees, for reasons

unbeknownst to her, they “took it down.”

      {¶6} Skiver testified that she used her own laptop computer for work performed

at Appellees’ business because the company’s computer did not work properly.           She

stated that Wilson would not allow her to remove her own computer from the property,

even when she called the police for assistance.   She estimated the value of her computer

at $1,500.

      {¶7} Regarding compensation, Skiver testified that she was to be paid $75 per

hour for her services or “part of whatever he sold the houses for,” separate and apart from

her work creating the website.   Skiver stated that Wilson “could never make up his mind

which way [payment] was going to go.”       She further testified that Appellees agreed to

pay Skiver $5,000 for establishing the website. In an affidavit, Skiver also stated that
she was to receive 10% of any tamales sales she made.           She stated that she worked

exclusively for Appellees from January 2017 to May 2017, for a total of 574 hours.1

Skiver conceded that she never submitted invoices to Appellees for her services.

       {¶8} According to Skiver, Appellees owed her $40,000 in hourly wages, plus

$5,000 for her efforts in creating the website, and the return of her computer, or $1,500

for the fair value of her computer.

       {¶9} After the hearing, the court concluded that “there was no written contract

reflecting the extent of [the] services [performed by Skiver], their duration, nor any

payment terms.”    The court noted, however, that Skiver testified that she entered into an

oral agreement with Wilson for her services and she testified that she loaned Wilson her

laptop computer, which he never returned.      The court also noted that Skiver testified that

she invested 574 hours of hourly services for Appellees.

       {¶10} Upon considering Skiver’s testimony and the exhibits provided by Skiver,

the court concluded as follows:

       [Skiver] provided no details as to when and where this work was performed

       or for which defendant it was performed.         There was no itemization of

       hours and no invoice was ever produced. Without any corroboration of the

       hourly work plaintiff claims to have performed, the court can only infer that


        Skiver testified at the hearing on damages that she spent 574 hours performing business
       1


services for the Appellees. Her affidavit filed in support of her motion for default judgment,
however, avers that she spent 534 hours assisting the Appellees.
        some work was performed by Ms. Skiver for the defendants Wilson’s

        Tamales, Inc. and Feuerstein Properties, LLC.                Without a basis from

        which to accurately measure the hours plaintiff claims she worked, only

        nominal damages can be awarded for this category of damages.

        {¶11} The trial court then awarded Skiver damages against Appellees in the

amount of $6,650: $5,000 for the website development, against Wilson’s Tamales, Inc.;

$75.00 for nominal damages for hourly work, against Wilson’s Tamales, Inc.; $75.00 for

nominal damages for hourly work, against Feuerstein Properties, L.L.C.; and $1,500 for

the unreturned laptop, against Appellees, jointly and severally.

        {¶12} Skiver now appeals, alleging that the trial court erred in holding a hearing

on damages and in awarding “minimal” damages.                  Appellees assert that a hearing on

damages was necessary in order to determine the extent of damages because there was no

written agreement between the parties.           Appellees argue, however, that the trial court

erred in awarding “nominal damages.”2




          Appellees labeled their responsive brief, “Merit brief of appellee or in the alternative motion
        2


to vacate void judgment.” To the extent Appellees urge this court to vacate the default judgment
rendered by the trial court, or argue the trial court erred in denying Marvin Wilson’s motion to vacate
filed with the trial court, we decline to address these arguments in this opinion. The trial court’s
denial of Wilson’s motion is not a part of this appeal. Therefore, a determination concerning the
motion to vacate would require consideration of evidence outside of the record. Arguments relying
on evidence outside of the record are not appropriately considered on a direct appeal. Jenkins v.
Cleveland, 8th Dist. Cuyahoga No. 104768, 2017-Ohio-1054; State v. Thomas, 8th Dist. Cuyahoga
No. 101797, 2015-Ohio-3226, ¶ 27 (an issue that requires evidence outside of the record is
unresolvable on direct appeal).
[Cite as Skiver v. Wilson, 2018-Ohio-3795.]
        {¶13} We review a trial court’s decision to grant a motion for default judgment

under an abuse of discretion standard. Davie v. Nationwide Mut. Ins. Co., 8th Dist.

Cuyahoga No. 101453, 2015-Ohio-422, ¶ 9, citing Chase Bank USA, N.A. v. Courey, 8th

Dist. Cuyahoga No. 92798, 2010-Ohio-246, ¶ 22. The determination of the kind and the

maximum amount of damages that may be awarded, however, “is subject to the mandates

of Civ.R. 55(C) and Civ.R. 54(C).”            Arendt v. Price, 8th Dist. Cuyahoga No. 101710,

2015-Ohio-528, ¶ 8, citing Dye v. Smith, 189 Ohio App. 3d 116, 2010-Ohio-3539, 937
N.E.2d 628, ¶ 7 (4th Dist.).          Therefore, the question of whether a trial court complied

with Civ.R. 55 and 54 is one of law, which we review de novo.           See id.; see also Masny

v. Vallo, 8th Dist. Cuyahoga No. 84938, 2005-Ohio-2178, ¶ 15.

        {¶14} Under Civ.R. 54(C), a trial court may not grant default judgment “different

in kind from or exceed in amount” that which is stated in the demand for judgment.

Civ.R. 54(C). And Civ.R. 55(A) provides when a hearing on damages is necessary:

        If, in order to enable the court to enter judgment or to carry it into effect, it

        is necessary to take an account or to determine the amount of damages or to

        establish the truth of any averment by evidence or to make an investigation

        of any other matter, the court may conduct such hearings or order such

        references as it deems necessary and proper and shall when applicable

        accord a right of trial by jury to the parties.

        {¶15} Thus, pursuant to Civ.R. 55(A), the trial court has the discretion to conduct a

hearing following an entry of default judgment in order to determine the measure of
damages. Malaco Constr. v. Jones, 10th Dist. Franklin No. 94APE10-1466, 1995 Ohio

App. LEXIS 3534, 21 (Aug. 24, 1995); Buckeye Supply Co. v. N.E. Drilling Co., 24 Ohio

App.3d 134, 136, 493 N.E.2d 964 (9th Dist.1985) (“It has always been within the

discretion of the trial court to determine whether further evidence is required to support a

claim against a defaulting defendant.”).

       {¶16} This discretion may depend upon the type of claim made against the

defaulting defendant.    Generally, no proof of damages is required for a liquidated

damages claim.     See Buckeye.      A liquidated damages claim is one “that can be

determined with exactness from the agreement between the parties or by arithmetical

process or by the application of definite rules of law.”   Huo Chin Yin v. Amino Prods.

Co., 141 Ohio St. 21, 46 N.E.2d 610 (1943); see also Farmers & Merchants State & Savs.

Bank v. Raymond G. Barr Ents., Inc., 6 Ohio App. 3d 43, 452 N.E.2d 521 (4th Dist.1982)

(agreeing that proof of damages is not required where the claim is based on a written

instrument, a contract stating a specific amount, or on an account).

       {¶17} However, where the judgment is not liquidated or only partially liquidated,

the court must hold a hearing on the damages. Mid-America Acceptance Co. v. Reedy,

11th Dist. Lake No. 89-L-14-072, 1990 Ohio App. LEXIS 2712, at 7 (June 29, 1990),

citing Maintenance Unlimited, Inc. v. Salemi, 18 Ohio App. 3d 29, 480 N.E.2d 113 (8th

Dist.1984). “Ohio law requires the presentation of proof of damages for an unliquidated

claim before any can be awarded.” Faulkner v. Integrated Servs. Network, Inc., 8th

Dist. Cuyahoga Nos. 81877 and 83083, 2003-Ohio-6474, ¶ 26 (finding the trial court’s
failure to hold an evidentiary hearing error where a determination of damages

“necessarily require[d] consideration of factors outside the ‘written instrument’”).

       {¶18} In conducting a hearing on damages, the trial court has broad discretion in

assessing the weight and credibility of the evidence of damages. Arendt, 8th Dist.

Cuyahoga No. 101710, 2015-Ohio-528, at ¶ 16. And there is no requirement that a trial

court award damages based upon the estimates provided. See Sotnyk v. Guillenno, 6th

Dist. Lucas No. L-13-1198, 2014-Ohio-3514 (finding no error where the trial court

considered the evidence, was fully engaged in the hearing, and sought clarification or

explanation for the estimated costs and awarded the appellant half of the requested

amount).   “[A]n appellant’s disagreement with the trier of fact as to the appropriate

amount of damages is not grounds for reversal.”     Arendt; Sotnyk at ¶ 11.

       {¶19} Here, the trial court did not abuse its discretion in holding a hearing on

damages.    There was no written agreement between Skiver and Appellees reflecting the

extent of the services performed by Skiver, the duration of the contract, or any payment

terms from which the court could determine the damages with exactness or by an

“arithmetical process.”    Nor were there any invoices or statements containing an

itemized breakdown of hours or services. Therefore, a hearing was necessary in order to

take an account and determine the amount of damages.

       {¶20} Moreover, we find no evidence in the record demonstrating that the trial

court’s damages determination was against the manifest weight of the evidence.         There

is no evidence in the record apart from Skiver’s testimony of a purported oral agreement
and the alleged total number of hours spent on services for the Appellees.    As the trial

court noted, the evidence submitted lacks any detail concerning specific dates when the

work was performed (other than a general period of January 2017 through May 2017),

where the work was performed, and for whom the work was performed. Skiver conceded

that she never submitted an invoice to the Appellees for services rendered, and she failed

to provide to the court an itemization of hours worked or a breakdown of her services.

We therefore find no error in the trial court’s award of damages in the amount of $6,650

to Skiver.

       {¶21} Skiver’s assignment of error is overruled.
[Cite as Skiver v. Wilson, 2018-Ohio-3795.]
        {¶22} Judgment affirmed.

        It is ordered that appellees recover of appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



________________________________________
TIM McCORMACK, PRESIDING JUDGE

MELODY J. STEWART, J., and
PATRICIA ANN BLACKMON, J., CONCUR